June 11, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
ANTHONY OBI OGBO A/K/A INTERNATIONAL GUARDIAN NEWSPAPER,
                          Appellant

NO. 14-14-00570-CV                          V.

               PIUS OKAFOR AND JOHN OKAFOR, Appellees
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Anthony Obi Ogbo a/k/a International Guardian Newspaper.


      We further order this decision certified below for observance.